Title: To Thomas Jefferson from the Abbé Morellet, [11? January 1787?]
From: Morellet, Abbé
To: Jefferson, Thomas



Monsieur
jeudy [11? Jan. 1787?]

Mr. de Crevecoeur m’a dit hier que dans la lecture plus suivie que vous avez faite de notre traduction vous aves eté mécontent de quelques articles où je vous ai mal entendu et de l’insertion que j’ai faite dans votre texte des notes de Mr. Thomson et peut etre de quelques autres points. Je vous prie de m’envoyer les corrections que vous croires necessaires. Je ferai faire des cartons. Quant aux notes si j’ai mal fait de les placer dans le texte c’est un mal aujourd’hui irremediable mais je vous en avois demandé la permission et vous me l’avies accordée. S’il y a quelque autre faute de ma part à laquelle on puisse apporter remede vous n’aves qu’à ordonner. J’oubliois de vous dire que les notes de Mr. Thomson etant toujours distinguées de votre texte par des crochets qui les enferment il me semble que le lieu qu’elles occuppent dans l’ouvrage est bien indifferent. Faites moi savoir vos intentions je m’y conformerai avec le zele que j’aurai toujours à vous montrer mon respectueux devouement. J’ai l’honneur d’etre avec respect Monsieur Votre très humble et très obéissant Serviteur,

L’abbé Morellet

